Citation Nr: 0919628	
Decision Date: 05/27/09    Archive Date: 06/02/09

DOCKET NO.  04-36 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to an initial (or staged) rating in excess of 
10 percent for service connected right knee meniscectomy 
with degenerative joint disease.

2.	Entitlement to a rating in excess of 50 percent for 
service connected sleep apnea.

3.	Entitlement to a compensable rating for service connected 
migraine headaches. 


REPRESENTATION

Appellant represented by: Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Morton, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1977 to 
October 1999.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1999 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas, which 
granted service connection for right knee meniscectomy with 
degenerative joint disease, evaluating it at 10 percent from 
November 1, 1999, the first day following the Veteran's 
release from active duty.  At this time, the RO also granted 
service connection for sleep apnea and migraine headaches, in 
addition to granting and denying other claims for service 
connection that have not been appealed.

The Veteran testified at a Travel Board hearing in September 
2007 before the undersigned acting Veterans Law Judge.  A 
transcript of the hearing has been associated with the record 
on appeal.


FINDINGS OF FACT

1.	The Veteran's service connected right knee disability is 
manifested by pain, occasional instability or locking, 
occasional swelling, and near full range of motion without 
decreased range on repetition due to pain, fatigue, 
weakness, lack of endurance or incoordination; it is not 
manifested by right knee ankylosis, moderate to severe 
recurrent subluxation or lateral instability, dislocated 
semilunar cartilage with frequent episodes of locking, 
pain, and effusion into the joint, limitation of leg 
flexion to 30 degrees or less, limitation of leg extension 
to 15 degrees or more, or malunion or nonunion of the 
tibia and fibula. 

2.	The Veteran's right knee disability is manifested by 
arthritis that results in chronic and recurrent pain on 
motion, and slight overall limitation of motion of the 
knee.

3.	At the September 2007 hearing before the Board, the 
Veteran withdrew his appeal concerning entitlement to 
higher ratings for his service connected sleep apnea and 
migraine headaches.


CONCLUSIONS OF LAW

1.	The criteria for an initial (or staged) rating in excess 
of 10 percent for service connected right knee 
meniscectomy with degenerative joint disease have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 
4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5256-
5259 (2008).   

2.	The criteria for the assignment of a separate 10 percent 
rating for functional loss and limitation of right knee 
flexion with X-ray evidence of arthritis have been met. 38 
U.S.C.A. §§ 1155, 5107(b) 7104 (West 2002 & Supp. 2008)); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260, 5261 (2008)

3.	The appeal for a rating in excess of 50 percent for 
service connected sleep apnea is dismissed.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 
(2008).

4.	The appeal for a compensable rating for service connected 
migraine headaches is dismissed.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
during the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the Veteran with the 
claim.  

The VCAA, enacted in November 2000, has retroactive effect to 
a claim, such as the one instantly on appeal, that was 
pending before VA or the Board prior to that date.  Pelegrini 
v. Principi, 18 Vet. App. 112, 118 (2004) ("This Court 
consistently has applied the VCAA to cases pending before VA 
at the time of the VCAA's enactment"); see 66 Fed. Reg. 
45620, 45629 (Aug. 29, 2001) (construing most VCAA provisions 
to apply "to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date"); see also 
Bernklau v. Principi, 291 F.3d 795, 806 & n.9 (Fed. Cir. 
2002) (recognizing provisions of 66 Fed. Reg. 45,629 (Aug. 
20, 2001) as permitting retroactive application of VCAA to 
claims pending before the Board at the time of VCAA's 
November 2000 enactment).  Accordingly, although the RO 
rendered the decision from which the Veteran appeals in 
December 1999, prior to the enactment of the VCAA, the 
provisions of the statute still apply.    

a. Duty to Notify
VA has a duty to notify the Veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2006 letter sent to the Veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim, and of the information it failed to provide in a 
timely fashion, any presumed prejudice has been rebutted.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice).  For 
"applications for benefits pending before VA on or filed 
after" May 30, 2008, as here, 38 C.F.R. § 3.159(b)(1) no 
longer requires that VA request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  
See 73 Fed. Reg. 23353, 23354 (Apr. 30, 2008).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
Veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.  

The April 2006 letter from the RO satisfies these mandates.  
It informed the Veteran about the type of evidence needed to 
support his claim, namely, proof that is service connected 
disabilities were worse than rated.  This correspondence 
clearly disclosed VA's duty to obtain certain evidence for 
the Veteran, such as medical records, employment records and 
records held by any Federal agency, provided the Veteran gave 
consent and supplied enough information to enable their 
attainment.  It made clear that although VA could assist the 
Veteran in obtaining these records, he carried the ultimate 
burden of ensuring that VA received all such records.  This 
letter additionally apprised the Veteran that VA would 
schedule a medical examination or obtain a medical opinion 
for him if the RO determined such to be necessary to make a 
decision on the claim.  Although not required to do so, it 
also specifically asked the Veteran to provide VA with any 
other supporting evidence in his possession, and it further 
apprised the Veteran of how VA calculates disability ratings 
and assigns effective dates in accordance with Dingess.  The 
Board thus finds that the Veteran was effectively informed to 
submit all relevant evidence in his possession, and that he 
received notice of the evidence needed to substantiate his 
claim, the avenues by which he might obtain such evidence, 
and the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Beverly, 19 Vet. App. at 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the Veteran prior to the 
December 1999 RO decision that is the subject of this appeal 
in its April 2006 letter.  Notwithstanding this belated 
notice, the Board determines that the RO cured this defect by 
providing complete VCAA notice together with readjudication 
of the claim, as demonstrated by the May 2006 SSOC.  Prickett 
v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  The Veteran thus 
was not prejudiced by any defect in timing, as "the purpose 
behind the notice has been satisfied . . . that is, affording 
a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.       

b. Duty to Assist
VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the Veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence, and the Veteran in fact did 
receive multiple VA examinations, the most recent of which 
occurred in April 2006, which were thorough in nature and 
adequate for the purposes of deciding this claim.  The Board 
finds that the medical evidence of record is sufficient to 
resolve this appeal, and the VA has no further duty to 
provide an examination or opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  There is no further evidence that 
has been identified that is necessary in order to decide the 
appeal.

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and his procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.


II. Law & Regulations

a. Calculation of Disability Ratings
38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. § 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating 
Disabilities . . . for evaluating the degree of disabilities 
in claims for disability compensation . . . and in 
eligibility determinations."  The provisions contained in 
the rating schedule approximate the average impairment in 
earning capacity in civil occupations resulting from a 
disability.  38 C.F.R. § 3.321(a); accord 38 U.S.C.A. § 1155 
("The ratings shall be based, as far as practicable, upon 
average impairments of earning capacity resulting from such 
injuries in civil occupations").  Separate diagnostic codes 
pertain to the various disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Additionally, the Board comments that where, as here, "there 
is no clearly expressed intent [by the Veteran] to limit the 
appeal to entitlement to a specific disability rating for the 
service-connected condition, the . . . BVA [is] required to 
consider entitlement to all available ratings for that 
condition."  AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(Emphasis added).  

With respect to knee disabilities, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256 through 5262, set forth relevant 
provisions.  Specifically, Diagnostic Code 5256, which 
governs ankylosis of the knee, permits a 30 percent rating 
for favorable angle in full extension, or in slight flexion 
between zero degrees and 10 degrees, while a Veteran will 
garner a 40 percent rating with flexion between 10 and 20 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  When a 
Veteran has flexion between 20 degrees and 45 degrees, he 
will generate a 50 percent rating and knee ankylosis that is 
extremely unfavorable, with flexion at an angle of 45 degrees 
or more warrants a maximum 60 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  

Diagnostic Code 5257 governs other impairment of the knee.  
It assigns respective ratings of 10, 20 and 30 percent for 
slight, moderate or severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Diagnostic Code 5258 provides for a maximum 20 percent 
evaluation for cartilage, semilunar, dislocated with frequent 
episodes of "locking," pain, and effusion into the joint, 
while Diagnostic Code 5259 allows a maximum of 10 percent for 
cartilage, semilunar, removal of, symptomatic.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5258, 5259.      

Diagnostic Codes 5260 and 5261 set forth rating schedules for 
limitation of motion of the leg.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.  With respect to limitation of 
leg flexion, Diagnostic Code 5260 allows a zero percent 
rating for flexion limited to 60 degrees, 10 percent for 
flexion limited to 45 degrees, 20 percent for flexion limited 
to 30 degrees, and a maximum of 30 percent for flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

Diagnostic Code 5261, which governs limitation of leg 
extension, provides a zero percent rating for extension 
limited to 5 degrees, 10 percent for extension limited to 10 
degrees, 20 percent for a limitation to 15 degrees, 30 
percent for a limitation to 20 degrees, 40 percent for 
extension limited to 30 degrees, and a maximum of 50 percent 
for a limitation to 45 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  

Finally, under Diagnostic Code 5262, impairment of the tibia 
and fibula characterized by malunion with slight knee or 
ankle disability generates a 10 percent rating, while 
moderate knee or ankle disability warrants a 20 percent 
evaluation, and malunion with marked knee or ankle disability 
garners a 30 percent rating. 38 C.F.R. § 4.71a, Diagnostic 
Code 5262.  Impairment of the tibia and fibula manifested by 
nonunion with loose motion, requiring a brace generates a 
maximum 40 percent evaluation under this Code.  38 C.F.R. § 
4.71a, Diagnostic Code 5262.

DeLuca Factors
The Board will also consider whether this case presents other 
evidence that would support a higher rating on the basis of 
functional limitation due to weakness, fatigability, 
incoordination, or pain on movement of a joint.  See 38 
C.F.R. §§ 4.10, 4.40 ("Disability of the musculoskeletal 
system is primarily the inability, due to damage . .  in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with respect to 
all these elements"), 4.45, 4.59 (2006); DeLuca v. Brown, 8 
Vet. App. 202, 206-07 (1995).  Functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of a claimant.  38 C.F.R. § 4.40; accord 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Additionally, 
"[w]eakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled."  38 C.F.R. § 4.40.  The Board observes 
that 38 C.F.R. § 4.40 does not require a separate rating for 
pain.  See Spurgeon v. Brown, 10 Vet. App. 194, 196 (1997).

c. Fenderson Appeal
The Board recognizes the distinction between a circumstance 
where a Veteran challenges an initial disability rating (a 
Fenderson appeal), as here, and where a Veteran files a claim 
for an increased rating (a Francisco claim).  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999) (noting distinction 
between claims stemming from an original rating versus 
increased rating).  In the former case, the Veteran seeks 
appellate review of the RO's initial disability rating 
because of his dissatisfaction with it; in the latter case, 
the Veteran files a new claim, asking the RO to increase the 
disability rating because his disability has worsened since 
the prior rating.  See id.; see also Proscelle v. Derwinski, 
2 Vet. App. 629, 631-32 (1992) (discussing aspects of a claim 
for increased disability rating).  Thus, in the latter case, 
the Veteran seeks a new, increased disability rating due to 
an alleged change in his condition, while in a Fenderson 
appeal, the Veteran objects to the initial disability rating 
granted by the RO as being too low.  In either circumstance, 
the Board may assign separate ratings for separate periods of 
time based on the facts found, a practice known as "staged" 
rating.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007) 
(holding that "staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings"); 
Fenderson, 12 Vet. App. at 126.  Such staged ratings 
"account[] 'for the possible dynamic nature of a disability 
while the claim works its way through the adjudication 
process.'"  Hart, supra (quoting O'Connell v. Nicholson, 21 
Vet. App. 89, 93 (2007)).  Under Fenderson, however, the 
Board gives consideration to all the evidence of record only 
from the date of the Veteran's claim.  See Fenderson, supra, 
at 126, 127.

d. Separate rating based on X-ray evidence of arthritis

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 24, 
1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on 
when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings 
under Diagnostic Code 5257 for subluxation/instability 
(symptoms not shown here).  Essentially, these opinions 
suggest that separate compensable ratings may be assigned 
when reported limitation of knee motion shown is compensable 
or (under Diagnostic Code 5003), when there is X-ray evidence 
of arthritis together with a finding of painful motion.  The 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

As discussed above, knee impairment with recurrent 
subluxation or lateral instability is rated 10 percent when 
slight, 20 percent when moderate, and 30 percent when severe. 
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2008).

Degenerative or traumatic arthritis, established by X-ray 
findings, is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved. When however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint affected by 
limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71a, Code 5003 (degenerative arthritis) and Code 5010 
(traumatic arthritis) (2008).

e. Standard of Proof
38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions on claims for Veterans' benefits.  A Veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  


III. Analysis

a. Factual Background
An August 1999 VA general medical examination report 
indicates that the Veteran had a mild aching of the right 
knee at all times on the lateral aspect, especially if he 
stands, walks or runs for prolonged periods.  He had no 
swelling, locking or giving way at this time.  The Veteran 
had a normal posture and gait, and some tenderness over the 
lateral aspect of the right knee joint.  He also had grinding 
sounds during range of motion testing, but otherwise 
exhibited no swelling, deformity or guarding.  At this time 
the Veteran could squat down without difficulty, and he had a 
normal range of motion, with slight pain at the end of forced 
flexion.  Based on these data, the examiner diagnosed the 
Veteran with right knee, status post lateral meniscectomy and 
debridement of chondromalacia, degenerative joint disease.  

As reflected in May 2000, September 2000, January 2001, March 
2001 and March 2002 VA medical notes, the Veteran complained 
of having right knee pain with swelling.  He had had two 
surgeries on the knee: one in the 1970s and the other in the 
1990s.  He denied having locking episodes, but did endorse 
having grinding and some giving way.  His right knee range of 
motion was about five degrees to 120 degrees, and he was 
stable to varus and valgus stress.  The Veteran had no real 
joint tenderness, and after reviewing X-ray studies, the 
examiner provided a diagnosis of posttraumatic arthritis 
secondary to lateral meniscal tear and meniscopy while in 
service.  Another, July 2002, VA orthopedic note indicates 
that the Veteran had no pain or joint line tenderness.  His 
right knee was stable to valgus/varus stress, and he had a 
well-healed surgical scar.  The examiner diagnosed him with 
mild lateral compartment degenerative joint disease.  

In his August 2004 NOD, the Veteran stated that his right 
knee "still goes out and pains to stand up over 15-20 
minutes."  He described having swelling, grinding sounds and 
osteoarthritis, and noted that VA had issued him a knee 
brace, which he had worn for about one year.  Similarly, in 
his October 2004 substantive appeal, the Veteran conveyed 
that he had experienced continual episodes of pain in the 
right knee, and had to have fluid drained from this area on 
one occasion.  He indicated that he had to use a knee brace 
for stability when ascending stairs.    

In July 2005 the Veteran submitted to a VA examination of the 
right knee; the clinician reviewed the claims file.  At this 
time the Veteran complained of experiencing daily pain, which 
he described as mild and rated as a 6/10.  He also conveyed 
that he had instability three to four times monthly, as well 
as severe pain three to four times monthly.  The Veteran 
endorsed symptoms of stiffness and weakness, and he noted 
that Ibuprofen and rest would alleviate his symptoms.  
Prolonged walking, standing, walking upon uneven ground and 
ascension of stairs worsened his symptoms.  He also indicated 
that he wore a right knee brace and would use a cane during 
flare-ups of pain.  Range of motion testing disclosed that 
the Veteran had zero degrees to 120 degrees flexion without 
pain or instability, although he did have some stiffness and 
crepitation.  The Veteran had no additional limitation of 
motion or functional impairment due to fatigue, weakness, 
lack of endurance or incoordination during repetitive motion 
or reported flares, although he reported having mild 
discomfort in the lateral joint line as well as guarding of 
movement on stairs, uneven ground or with prolonged walking 
from two to three miles.  He had no dislocation or recurrent 
subluxation, nor did the clinician detect the presence of 
inflammatory arthritis or ankylosis.  He had a well-healed 
scar about the right knee, and the examiner stated that the 
right knee disability had a moderate impact on his daily 
activities and occupation.  X-ray testing showed that the 
Veteran had osteoarthritis, which had progressed slightly 
from the last examination.  

The Veteran again underwent a VA examination of the right 
knee in April 2006.  At this time the Veteran reported that 
he had pain of 3-4/10 in addition to weakness, instability 
and lack of endurance.  He did not have flare-ups of pain, 
but indicated that he would use a cane to ascend stairs.  He 
was negative for any dislocations, recurrent subluxation or 
inflammatory arthritis.  Range of motion testing revealed 
zero degrees to 140 degrees passive flexion and zero degrees 
to 120 degrees active flexion, limited by body habitus.  The 
Veteran had full extension to zero degrees, and he had no 
pain on motion or decreased range of motion on repetition.  
The Veteran similarly had no tenderness, weakness, guarding, 
redness, effusion or other instability of the right knee.  
The clinician determined that the Veteran also had normal 
medial and lateral collateral ligaments, stable anterior and 
posterior cruciate ligaments and normal medial and lateral 
meniscus.  The Veteran had a normal gait, had no ankylosis, 
and he exhibited no additional functional limitation.  The 
examiner diagnosed the Veteran with degenerative joint 
disease of the right knee, and determined that this 
disability had no impact on the Veteran's occupation as a 
mechanic or on his daily activities.    

At his September 2007 Travel Board hearing, the Veteran 
testified that if he applied extreme pressure to the right 
knee, it tended to give out.  He wore a brace when he felt as 
if the knee was going to give out or if he had been on the 
leg for a long period of time.  He estimated that he was at 
about 70 percent functional capacity because of his right 
knee disability, but noted that he had not fallen because of 
his knee giving way at work or elsewhere.  The Veteran stated 
that he took Tylenol for pain, and that he did not experience 
pain when climbing a flight of stairs.

The Veteran also described that he used to perform 
maintenance work, but now performed data collection on 
vehicles and parts.  This job required him to occasionally 
climb into the vehicles.  He also conveyed that he had been 
rejected from a position with the United States Postal 
Service (USPS) as a mail carrier in 2001.  A February 2001 
letter from the USPS affirms that the Veteran had been found 
medically unsuitable for the position of City Carrier due to 
disorders related to the knee, ankle, back and wrist.  The 
Veteran stated, however, that he was still running around 
working, and it's no problem.

b. Discussion
The Board determines that the evidence is against the 
Veteran's claim for an increased rating for his right knee 
disability.  Specifically, while the Board notes that the 
Veteran has complained of right knee pain and tenderness 
(with some flare ups of pain reported in July 2005) 
throughout the pendency of this appeal, which could weigh in 
favor of his claim under Diagnostic Codes 5260 and 5261 with 
consideration of the DeLuca criteria, he has consistently 
exhibited full or near full range of motion without 
additional functional limitation due to such factors as pain, 
fatigue, lack of endurance, weakness or incoordination.  That 
is, in August 1999 he had full range of motion with only 
slight pain at the end of forced flexion, and thereafter he 
had range of motion from five degrees to 120 degrees, which 
represents only slightly less than normal range of motion.  
Additionally, in both July 2005 and April 2006, the Veteran 
displayed range of motion from zero degrees to 120 degrees 
without additional functional limitation.  Under these facts, 
the Board determines that the Veteran's level of disability 
most closely aligns with, at most, a 10 percent evaluation 
under either of these Codes.  

In a similar vein, the Board determines that the evidence 
weighs against a finding that the Veteran has more than 
"slight" recurrent subluxation or lateral instability of 
the right knee, as would be required for ratings in excess of 
10 percent under Diagnostic Code 5257.  In particular, the 
August 1999 VA examination report notes that the Veteran had 
no giving way, and a subsequent VA medical note dated July 
2002 indicates that the Veteran's right knee was stable.  The 
July 2005 VA examiner also expressly determined that the 
Veteran had no dislocation or recurrent subluxation, and the 
most recent April 2006 VA examiner made similar findings on 
testing.  The Board recognizes the Veteran's account that he 
does experience some instability, with giving way only a few 
times monthly, and in this regard, the Board determines that 
such manifestations are most accurately characterized as 
"slight" recurrent instability, rather than "moderate" or 
"severe," as would be required for higher ratings of 20 
percent or 30 percent under this Code.  The fact that the 
Veteran, by his own account, continues to work without 
problems with the right knee in a position that requires some 
ambulation to vehicles and inside vehicles, and that as of 
July 2005, he continued to be able to walk for a few miles, 
further bolsters the Board's finding in this regard.

The Board also determines that the evidence weighs against 
the claim under Diagnostic Code 5258.  The medical evidence 
does not indicate that the Veteran experiences dislocation, 
"frequent" episodes of locking, and effusion into the 
joint, as would be required for the maximum 20 percent 
evaluation under this Code.  Instead, the Veteran denied 
experiencing any locking from August 1999 through March 2002, 
and he only appears to have experienced intermittent swelling 
of the right knee during this time.  Further, most recently 
in July 2006, the VA examiner detected no swelling of the 
knee, and the July 2005 and April 2006 VA clinicians both 
noted that the Veteran was negative for dislocations.  
Accordingly, a higher rating under this Code is not 
warranted.  

The Board also notes that it need not discuss Diagnostic Code 
5259, which sets forth the criteria for removal of the 
semilunar cartilage, as the Veteran is currently in receipt 
of the maximum possible rating (10 percent) under this Code.  
Additionally, the Board determines that Diagnostic Code 5256, 
which sets forth the criteria for ankylosis of the knee is 
not for application, as the medical evidence of record, 
namely the July 2005 and April 2006 VA examination reports, 
discloses that the Veteran has no such ankylosis.  

The medical evidence also does not disclose that the Veteran 
experiences malunion of the tibia and fibula with 
"moderate" or "marked" knee or ankle disability, nor does 
it reflect that the Veteran has nonunion of the tibia and 
fibula requiring a brace and characterized by loose motion, 
as would be necessary for ratings in excess of 10 percent 
under Diagnostic Code 5262.  As explicated above, the Board 
has found that the Veteran's overall disability attributable 
to his right knee malady constitutes no more than "slight" 
impairment, and while the Board acknowledges that the Veteran 
has used a knee brace to stabilize the right knee on 
occasion, which could weigh in favor of his claim, the 
evidence of record does not indicate that use of such brace 
is required.  The Veteran indicated as much during his Travel 
Board hearing when he testified that he wore the brace when 
he felt that he needed it.  See Hearing Transcript at 3.  
Accordingly, the Board determines that a rating in excess of 
10 percent under Diagnostic Code 5262 is not warranted.

Separate rating based on arthritis
Normal (full) range of motion of the knee is from 0 degrees 
of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.  Limitation of flexion of a leg (knee) is rated 0 
percent when limited to 60 degrees, 10 percent when limited 
to 45 degrees, 20 percent when limited to 30 degrees, and 30 
percent when limited to 15 degrees.  DC 5260.  Limitation of 
extension of a leg (knee) is rated 0 percent when limited to 
5 degrees, 10 percent when limited to 10 degrees, 20 percent 
when limited to 15 degrees, 30 percent when limited to 20 
degrees, 40 percent when limited to 30 degrees, and 50 
percent when limited to 45 degrees.  DC 5261.

The medical evidence includes X-ray evidence confirming 
arthritis in the right knee joint.  The evidence shows that 
the Veteran has limitation of flexion to 120 degrees active 
flexion at the April 2006 VA examination.  Because the 
Veteran's right knee arthritis is productive of limitation of 
motion of the right leg to 120 degrees, the Board finds that 
entitlement to a separate 10 percent rating, and not more, 
under Diagnostic Code 5260 is warranted.

Extraschedular Ratings
As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the Veteran raised them, 
including  
§ 3.321(b)(1), which governs extraschedular ratings.  See 
also Hupp v. Nicholson, 21 Vet. App. 342, 355 (2007).  The 
Board finds that the evidence of record does not present such 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  There has been 
no showing by the Veteran that his service-connected right 
knee disability has necessitated frequent hospitalizations 
beyond that contemplated by the rating schedule or has caused 
a marked interference with his employment.  While the Board 
acknowledges the Veteran's testimony that he was not hired 
for a USPS position in 2001, in part because of his right 
knee disability, he has also stated that he currently does 
work, and has otherwise not experienced an impediment to this 
current job because of the right knee disability.  Moreover, 
the Board notes that the July 2005 VA clinician stated that 
the Veteran's right knee disability had only a "moderate" 
impact on his daily activities and occupation, and the most 
recent April 2006 VA examiner affirmatively determined that 
the Veteran's right knee disability did not impact his 
current employment.  In the absence of marked interference 
with employment or other such factors, the criteria for 
submission for assignment of an extraschedular rating for his 
right knee disability pursuant to 38 C.F.R. § 3.321(b)(1) are 
not satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


IV.  Withdrawn appeals

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 
20.204(b) (2008). Withdrawal may be made by the appellant or 
by his authorized representative, except that a 
representative may not withdraw a substantive appeal 
personally filed by the appellant without his or her express 
written consent. 38 C.F.R. § 20.204(c) (2008).

In October 2004, the Veteran submitted a VA Form 9 perfecting 
his appeal as to the issues of entitlement to increased 
initial ratings for a right knee disability, sleep apnea, and 
migraine headaches.  At his September 2007 hearing before the 
Board, the Veteran stated that he was withdrawing the appeal 
as to the issues of entitlement to an increased initial 
rating for sleep apnea and migraine headaches.  The Board 
finds that the Veteran's statement indicating his intention 
to withdraw the appeal as to this issue, once transcribed as 
a part of the record of his hearing, satisfies the 
requirements for the withdrawal of a substantive appeal.  
See, e.g., Tomlin v. Brown, 5 Vet. App. 355 (1993).  In 
addition, the Veteran submitted a statement in writing at the 
time of his hearing.

As the appellant has withdrawn his appeal, there remains no 
allegation of errors of fact or law for appellate 
consideration concerning this issue. The Board, therefore, 
has no jurisdiction to review the Veteran's claim for 
increased initial ratings for  sleep apnea or for migraine 
headaches and must dismiss the issue.§§ 3.307(a)(6)(iii); 
3.307(d), 3.309(e) (2008).


V. Conclusion 

For the reasons stated above, the Board finds that an initial 
(or staged) rating in excess of 10 percent for the Veteran's 
service connected right knee disability is not warranted.  As 
the evidence is against the claim, the benefit of the doubt 
doctrine does not apply to the instant case.  Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert, 1 Vet. App. at 56.  



ORDER

An initial (or staged) rating in excess of 10 percent for 
service connected right knee meniscectomy with degenerative 
joint disease is denied.

A separate 10 percent rating based on limitation of motion of 
the right knee with X-ray evidence of arthritis is granted.

The appeal for a rating in excess of 50 percent for service 
connected sleep apnea is dismissed.

The appeal for a compensable rating for service connected 
migraine headaches is dismissed.



___________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


